The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination
Allowable Subject Matter

Claims 11-20 are allowed because none of the prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US Patent Application 20180204773) in the view of Choi (US Patent Application 20210089461).
As per claims 1, Jeong a printed circuit board [printed circuit board: 0032].
a plurality of memory devices [121-124, fig. 2] coupled to the printed circuit board [0047, figure 2 show multiple memories disposed on a circuit board].
a processing device [111, fig. 1] coupled to the printed circuit board and connected to the
plurality of memory devices [0032, as show in figure 1 and explained in the listed paragraph CPU 111 disposed on the circuit board].
Jeong does not teach wherein, when the memory module is powered-up, the processing device performs memory training on the plurality of memory devices, generates a module ready signal after completing the memory training, and transmits the module ready signal to the outside of the memory module.
However, Choi teaches wherein, when the memory module is powered-up, the processing device performs memory training on the plurality of memory devices [114, fig. 10 step S1001, as pointed out from the listed paragraph and shown in figure 10 step S1001, when power is applied the memory performs training operation].
generates a module ready signal after completing the memory training, and transmits the module ready signal to the outside of the memory module [0093, 0106, 0120, fig. 5 step S1005, as pointed out the controller generates a ready/busy signal resulted from the training operation and transmit that signal according to the request of the controller.  The signal is transmitted according to the controller when the training is completed.  Where the signal indicated that another operation can be performed accordingly]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Jeong to include the method of Choi enable the controller to determine when the training is completed and process ready signal accordingly.

As per claim 6, Jeong teaches a board [printed circuit board: 0032].
a host device mounted on the board [Host, fig. 1 connected to the board, 0031].
a memory module [121-124, fig. 2] mounted on the board and connected to the host device, the memory module including a plurality of memory devices and a processing device connected to the plurality of memory devices 0047, figure 2 show multiple memories disposed on a circuit board]
a basic input/output system (BIOS) memory configured to store BIOS code for booting the computing system [0031, BIOS, as pointed out controller include ROM storing program for perform booting of the system].
wherein, when the computing system is powered up, the processing device of the memory module performs memory training on the plurality of memory devices [114, fig. 10 step S1001, as pointed out from the listed paragraph and shown in figure 10 step S1001, when power is applied the memory performs training operation].
generates a module ready signal after completing the memory training, and transmits the module ready signal to the host device [0093, 0106, 0120, fig. 5 step S1005, as pointed out the controller generates a ready/busy signal resulted from the training operation and transmit that signal according to the request of the controller.  The signal is transmitted according to the controller when the training is completed.  Where the signal indicated that another operation can be performed accordingly]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Jeong to include the method of Choi enable the controller to determine when the training is completed and process ready signal accordingly.
As per claim 4, Jeong teaches the processing device includes a memory controller that controls the memory training for the plurality of memory devices [0047-0048, fig. 1-2, show multiple memory devices that are trained].
 Jeong does not teach the memory controller performs the memory training using a training circuitry and generates the module ready signal.
However, Choi teaches the memory controller performs the memory training using a training circuitry and generates the module ready signal [0093, 0106, 0120, fig. 5 step S1005, as pointed out the controller generates a ready/busy signal resulted from the training operation and transmit that signal according to the request of the controller.  The signal is transmitted according to the controller when the training is completed.  Where the signal indicated that another operation can be performed accordingly]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Jeong to include the method Choi to allow the controller to generate a read signal.

As per claim 5, Jeong teaches the memory module is a dual in-line memory module [0142, fig. 2 dual inline memory devices].

As per claim 10, Jeong does not teach the module ready signal is transmitted to the host device through a module ready signal line formed on the board.
However, Choi teaches the module ready signal is transmitted to the host device through a module ready signal line formed on the board [0093, ready signal is transmitted according to the controller].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Jeong to include the method of Choi to send ready signal accordingly.

As per claims 7-8, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 7-8 are also rejected as being unpatentable over Jeong in view of Choi for the same reasons set forth in the rejected claims above.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US Patent Application 20180204773) in the view of Choi (US Patent Application 20210089461) and in the view of Chen (US Patent Application 20170345480).
As per claim 2, Jeong and Choi do not teach the module ready signal is output to the outside of the memory module through unused pins among connecting pins of the memory module.
However, Chen teaches the module ready signal is output to the outside of the memory module through unused pins among connecting pins of the memory module [0022, 0025-0027, as pointed out using specific pin a special training signal is send by the controller].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designs of Jeong and Choi to include the method of Chen to use specific pin to send the signal by the controller.

As per claim 3, Jeong and Choi do not teach the module ready signal is output to the outside of the memory module through a pin dedicated to the module ready signal among connecting pins of the memory module.
However, Chen teaches the module ready signal is output to the outside of the memory module through a pin dedicated to the module ready signal among connecting pins of the memory module [0025, 0027, fig. 1, as shown in figure 1 memory module is separate from the controller].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designs of Jeong and Choi to include the method of Chen to use specific pin to send the signal by the controller.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US Patent Application 20180204773) in the view of Choi (US Patent Application 20210089461) and in the view of Hutsell (US Patent 7647467).
As per claim 9, Jeong and Choi do not teach the module ready signal is transmitted to the host device through an interrupt signal line formed on the board.
However, Hutsell teaches the module ready signal is transmitted to the host device through an interrupt signal line formed on the board [col. 9 lines 19-29, as pointed out training is initiating based upon an interrupt status].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designs of Jeong and Choi to include the method of Hutsell to allow interrupt in order to initiate the memory training. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frey (US 20130103887) teaches computing system with non-disruptive fast memory restore mechanism and method of operation thereof.
Lee (US 20140032826) teaches method of training memory core and memory system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187